Citation Nr: 1146259	
Decision Date: 12/19/11    Archive Date: 12/29/11

DOCKET NO.  10-00 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to a compensable disability rating for a bilateral hearing loss disability.

2.  Entitlement to a disability rating in excess of 20 percent for degenerative joint disease of the lumbar spine.

3.  Entitlement to a separate disability rating of 10 percent for radiculopathy, left lower extremity.

4.  Entitlement to a disability rating in excess of 10 percent for radiculopathy, right lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to September 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Buffalo, New York, Regional Office (RO) of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  Bilateral hearing loss has been manifest by Level I hearing in the right ear and Level I hearing in the left ear.

2.  A lumbar spine disability is manifest by objective observation of forward flexion of 60 degrees or greater with consideration of pain, but without intervertebral disc syndrome or incapacitating episodes.

3.  Radiculopathy of the left lower extremity has been related by competent, credible evidence to a service-connected disability and is manifest by no more than mild symptoms.

4.  Radiculopathy of the right lower extremity is manifest by no more than mild symptoms.



CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral hearing loss disability are not met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.85 Diagnostic Code 6100 (2011).

2.  The criteria for a disability rating in excess of 20 percent for a lumbar spine disability have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for revised DCs 5235-5243 (as in effect since September 26, 2003)) (2011).

3.  The criteria for a separate disability rating of 10 percent, but no higher, for radiculopathy of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2011).

4.  The criteria for a disability rating in excess of 10 percent for radiculopathy of the right lower extremity have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was mailed a letter in June 2008 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  This letter also provided him with appropriate notice with respect to the disability-rating and effective-date elements of his claim.  As this letter was sent prior to the February 2009 initial adjudication of the claim, the Board finds that the duty to notify was satisfied.

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records have been obtained.  Treatment records have been obtained.  VA examinations have been performed.  The Veteran has not identified any outstanding pertinent evidence, to include medical records, which could be obtained to substantiate the claim.

In sum, the Board is satisfied that any procedural errors in the RO's development and consideration of the claim were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claim.


Law and Regulations--General

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings.

Bilateral Hearing Loss

Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examination.  Evaluations of hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000; 2,000; 3,000; and 4,000 cycles per second.  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

Hearing tests will be conducted without hearing aids, and the results of above-described testing are charted on Table VI and Table VII.  See 38 C.F.R. § 4.85.  

Exceptional patterns of hearing impairment are addressed in 38 C.F.R. § 4.86.  When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

On VA examination in July 2008, the Veteran reported experiencing occupational noise exposure, as he worked in construction.  He also mentioned that he enjoyed hunting.  On audiological testing, pure tone thresholds, in decibels (dB), were as follows:


HERTZ




1000
2000
3000
4000
RIGHT
05
25
75
75
LEFT
05
60
75
75

Pure tone threshold averages were 45 dB in the right ear and 54 dB in the left ear.  Speech discrimination scores were 96 percent in the right ear and 92 percent in the left ear.  The audiologist found that, as for the right ear, the Veteran had a normal to severe to moderately severe sensorineural hearing loss.  The assessment for the left ear was normal to moderately severe to severe sensorineural hearing loss.

As a preliminary matter, the Board notes that the Veteran does not present an exceptional pattern of hearing impairment according to VA regulations, as the pure tone threshold at all four of the specified frequencies (1000, 2000, 3000, and 4000 Hertz) is not 55 decibels or more at any time throughout the appeal.  See 38 C.F.R. § 4.86 (2011).  Consequently, the Board will evaluate the Veteran's hearing using Table VI.

Application of the findings of the July 2008 examination to Table VI reveals Level I hearing in the right ear and level I hearing in the left ear.  Application of these findings to Table VII corresponds to a noncompensable rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.

The Board in no way discounts the difficulties that the Veteran experiences as a result of bilateral hearing loss, however, it must be emphasized that the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  See 38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. § 4.1 (2011).  As such, a compensable disability rating for a bilateral hearing loss disability is not warranted.

Lumbar Spine Disability

Effective September 26, 2003 (prior to the filing of the Veteran's claim in June 2008) the criteria for rating all spine disabilities (to include intevertebral disc syndrome (IVDS), designated under current DC 5243) are set forth in a General Rating Formula for Diseases and Injuries of the Spine.  Under the General Rating Formula, a 10 percent rating is assignable for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees.  A rating of 20 percent is assignable for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assignable where forward flexion of the thoracolumbar spine is 30 degrees or less, or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assignable for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assignable for unfavorable ankylosis of the entire spine.  These criteria are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, General Rating Formula for DCs 5235-5243 (as in effect since September 26, 2003).

Under the rating schedule, forward flexion to 90 degrees, and extension, lateral flexion, and rotation to 30 degrees, each, are considered normal range of motion of the thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula, Note 2, and Plate V.

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

VA treatment records show that the Veteran has undergone physical therapy for his back from May 2008 through December 2008.

On VA examination in July 2008, the Veteran reported that he worked as an electrician, and he had been prescribed physical therapy.  The examiner noted that there was no history of urinary incontinence, urinary urgency, urinary retention requiring catheterization, urinary frequency, nocturia, fecal incontinence, constipation, erectile dysfunction, leg or foot weakness, falls, or unsteadiness.  However, there was numbness and paresthesias.  Fatigue, decreased motion, stiffness, and pain were noted.  No spasms were observed.  The pain was described as a moderate, constant pain.  The Veteran reported experiencing severe flare-ups every two to three weeks.  He indicated that his flare-ups would last one to two days, and the flare-ups severely limited his physical activity.  He said that during flare-ups, his colleagues at work would pick up the slack on the heavier work.  The Veteran added that he wore a back brace.  No incapacitating episodes were noted.

The examiner observed that the Veteran had a normal posture and gait.  No abnormal spinal curvatures were present, and no ankylosis was noted.  The examiner found no spasm, atrophy, guarding, tenderness , or weakness.  Forward flexion of the thoraco-lumbar spine was to 80 degrees.  Extension was to 20 degrees.  Left lateral flexion an rotation was to 25 degrees.  Right lateral flexion and rotation was to 30 degrees.  There was objective evidence of pain on all ranges of motion.  Following repetitive motion, there was no additional limitation of motion.  An X-ray revealed mild degenerative changes at the L3-L4 level.  The examiner noted that the Veteran worked fulltime as an electrician, and he had lost three weeks of work during the last 12-month period.  The examiner indicated that the Veteran experienced significant effects on his usual occupation, in that he had increased absenteeism.  He opined that the disability had a mild effect on the Veteran's ability to perform chores, go shopping, and bathe.  The disability had a moderate effect on the Veteran's ability to exercise, play sports, travel, and dress.  The examiner indicated that the disability had no effect on the Veteran's ability to feed and groom himself.

First addressing the General Rating Formula, the Board notes that, pertinent to the current claim for increase, the Veteran's demonstrated range of motion, without consideration of DeLuca factors, has been limited primarily to 80 degrees of forward flexion and 210 degrees of combined range of motion.  These findings actually warrant a 10 percent rating under the General Formula, which is less than the Veteran currently receives.  

However, the Board recognizes that VA examination has revealed subjective complaints of pain, weakness, and flare-ups described as severe, but without incapacitating episodes.  The Board observes that, given the Veteran's painful lumbar spine motion, and other symptoms, the current 20 percent rating assigned appears to be consistent with DeLuca, 38 C.F.R. § 4.40, 4.45, and 4.59 (recognizing the intention of the rating schedule to recognize actually painful, unstable, or misaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint).  However, the medical evidence reflects that no higher rating is assignable, even when functional loss due to pain, weakness and other factors is considered.

Although the revised criteria sets forth a Formula for Rating Intevertebral Disc Syndrome (IVDS) on the Basis of Incapacitating episodes, here, the disability also is not shown to involve IVDS or incapacitating episodes at any time pertinent to the current claim for increase.

However, the Board also notes that, under Note (1) of the General Rating Formula, VA must consider whether combining ratings for orthopedic and neurological manifestations would result in a higher combined rating for the Veteran's service-connected lumbar spine disability.  Such is the case here.  The evidence of record indicates that the Veteran has right and left lower extremity radiculopathy attributable to his service-connected lumbar spine disability, each of which is discussed below.

Left and Right Lower Extremity Radiculopathy

Under Diagnostic Code 8520, for paralysis of the sciatic nerve, a 10 percent rating requires mild incomplete paralysis of the sciatic nerve.  A 20 percent rating requires moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating requires moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating requires severe incomplete paralysis with marked muscular atrophy.  An 80 percent rating requires complete paralysis, i.e., the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

As mentioned above, from May 2008 through December 2008, the Veteran received physical therapy for his back from a VA medical center.  A treatment record from May 2008 reflects that the Veteran experienced a sharp pain in his left gluteal muscles and tingling and numbness in his left foot.  He also experienced pain in his right lower extremity from his hip to his knee.  It was further noted that the Veteran's right symptoms were equal to his left symptoms.  He mentioned that his pain could rate a 4 or 5 on a 0 (low) to 10 (high) pain scale.  The therapist opined that the Veteran was independent regarding his activities of daily living, mobility, gait, household maintenance, and employment duties.  The other physical therapy notes contain similar findings.

On VA examination in July 2008, the examiner noted that the paresthesias in the Veteran's right side had remained unchanged, and he had new onset paresthesias in the left lower extremity.  Numbness was also present.  The sensory examination yielded normal results in both lower extremities to vibration, pain, light touch, and position sense.  The examiner indicated that there was no abnormal sensation on either the left or the right side.  The examiner opined that the radiculopathy had no significant effects on the Veteran's usual occupation or daily activities.  The examiner added that the new onset of radicular pain and paresthesias in the left lower extremity was related to his degenerative disease of the lumbar spine and in-service back injury.

Service connection had previously been granted for the Veteran's right lower extremity radiculopathy symptoms.  In light of the July 2008 VA examiner's uncontested opinion, the Board finds that an additional disability rating should also be granted for the Veteran's left lower extremity radiculopathy symptoms, as they are related to the Veteran's service-connected lumbar spine disability.  See General Rating Formula for Diseases and Injuries of the Spine, Note (1).

The medical evidence reflects that the Veteran's right and left lower extremity radiculopathy has caused disability comparable to no more than mild incomplete paralysis of the sciatic nerve, manifested by pain, but with no loss of muscle mass, strength, or function.  As noted, where, as here, the involvement is wholly sensory, the rating should be for the mild, or, at most, the moderate degree.  In this case, only painful impairment was noted on the VA physical therapy notes and the July 2008 VA examination.  No actual paralysis of the nerve has been found.  Accordingly, only a 10 percent rating for each lower extremity is warranted as the Veteran's symptoms, albeit painful, are wholly sensory and best described as mild.  See 38 C.F.R. § 4.124a, note prior to the rating schedule for disease of the peripheral nerves.

Here, the Veteran has had no medical training.  However, he is competent to testify as to symptoms he is able to observe, and thus, his statements regarding the pain that he experiences are considered competent evidence.  However, in this particular case, the Diagnostic Codes used to evaluate radiculopathy concerns differentiating between wholly sensory symptoms and actual nerve paralysis.  According to the evidence of record, the Veteran has not explicitly claimed that he experiences sciatic nerve paralysis, and to whatever extent his statements may imply that he experiences sciatic nerve paralysis, it is not clear what test studies he bases his opinion on.  The medical evidence of record indicates that the Veteran's symptoms are painful and sensory-no actual paralysis has been shown.  Thus, in this particular situation, to whatever extent the Veteran may assert that his symptoms are not wholly sensory and/or involve actual nerve paralysis, the Veteran's statements are outweighed by the medical studies of record, which reveal no evidence of paralysis.

Conclusion

The Board has also carefully considered the Veteran's contentions that his lumbar spine and lower extremity disabilities interfere with his employment.  However, pain and some degree of interference with employment are accounted for within the ratings currently assigned for the disabilities in question.

However, in light of the Veteran's contentions, consideration has been given regarding whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service- connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluations are not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disabilities at issue, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorders.  As such, referral for extraschedular consideration is not in order here.

For all the foregoing reasons, the Board finds that there is no basis for a staged disability rating of any of the disabilities considered in this appeal, pursuant to Hart, and that the claims for further increased ratings must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of higher ratings, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at  53-56.


ORDER

A compensable disability rating for a bilateral hearing loss disability is denied.

A disability rating in excess of 20 percent for degenerative joint disease of the lumbar spine is denied.

A separate disability rating of 10 percent, but no higher, for radiculopathy, left lower extremity, is granted, subject to the statutory and regulatory provisions governing the payment of monetary benefits.

A disability rating in excess of 10 percent for radiculopathy, right lower extremity is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


